PER. CURIAM.
Every point made by the appellant’s counsel upon the argument of the appeal was fully noted and discussed in the opinion handed down, and this motion seems to be no more than an effort to secure further discussion of well-established principles of law in their application to the facts of the particular case. The main contention of the appellant’s counsel is that the plaintiffs were not mere middlemen, but brokers intrusted with discretionary powers. The contention is wholly with regard to a question of fact; hence this motion cannot J>e said to come within the rules laid down in Lynch v. Sauer, 16 Misc. Rep. 363, 38 N. Y. Supp. 1, as governing motions for leave to appeal to the appellate division. Motion denied, with $10 costs.